—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered November 29, 1994, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he should have received youthful offender treatment is unpreserved for appellate review (see, CPL 470.05 [2]; People v McGowen, 42 NY2d 905; People v Arimont, 161 AD2d 769).
Additionally, the defendant received the sentence he bargained for and, therefore, has no cause to complain that his sentence is excessive (see, People v Kazepis, 101 AD2d 816). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.